     Case 4:19-cv-01100 Document 18 Filed on 07/24/19 in TXSD Page 1 of 2
                                                                   United States District Court
                                                                     Southern District of Texas

                                                                        ENTERED
                   IN THE UNITED STATES DISTRICT COURT                  July 24, 2019
                    FOR THE SOUTHERN DISTRICT OF TEXAS               David J. Bradley, Clerk
                             HOUSTON DIVISION

ESTATE OF ANNE MORELAND,                §
and WILLIAM NIBLO,                      §
                                        §
      Plaintiffs,                       §
                                        §
v.                                      §     CIVIL ACTION NO. H-19-1100
                                        §
WALLER COUNTY, TEXAS, et al.,           §
                                        §
      Defendants.                       §

                       MEMORANDUM AND RECOMMENDATION

      According to the complaint, Plaintiffs are the Estate of Anne

Moreland and William Niblo, a military veteran who suffers from

dementia.1      The complaint explains that this action “is being

pursued on Behalf of Ms. Moreland’s Estate by Daniel Brashear as

administrator and next friend on behalf of Mr. Niblo as the

Director of the Veteran’s Assistance Project.”2

      On July 2, 2019, the court ordered Daniel Brashear to provide

proof that he is admitted to practice law in either the State of

Texas or this district court within two weeks.               Alternatively,

Plaintiffs were given two weeks to secure counsel.             Brashear has

not shown proof that he is admitted to practice law in any state,

and Plaintiffs have not hired counsel as ordered.3



      1
             See Doc. 1, Compl. p. 3.
      2
             See id.
      3
            Brashear also purports to represent individuals in another action
filed in this district. See, Kingston, et al. v. Maryland Department of Health
and Human Services, 4:19-cv-1088, S.D. Texas.
    Case 4:19-cv-01100 Document 18 Filed on 07/24/19 in TXSD Page 2 of 2



       Brashear, as a non-lawyer, may not represent the interests of

another in federal court.         See Gonzales v. Wyatt, 157 F.3d 1016,

1021 (5th Cir. 1998)(collecting cases). The Estate of Anne Moreland

and William Niblo require counsel to represent their interests in

this action.     The court cannot permit Brashear to engage in the

unauthorized practice of law by his continued pursuit of this

action on behalf of Plaintiffs.

       It is RECOMMENDED that this action be DISMISSED without

prejudice.

       The   Clerk     shall   send    copies    of   this   Memorandum    and

Recommendation to the respective parties who have fourteen days

from   the   receipt    thereof   to   file     written   objections   thereto

pursuant to Federal Rule of Civil Procedure 72(b) and General Order

2002-13. Failure to file written objections within the time period

mentioned shall bar an aggrieved party from attacking the factual

findings and legal conclusions on appeal.

       The original of any written objections shall be filed with the

United States District Clerk electronically.                 Copies of such

objections shall be mailed to opposing parties and to the chambers

of the undersigned, 515 Rusk, Suite 7019, Houston, Texas 77002.

       SIGNED in Houston, Texas, this 24th day of July, 2019.




                                        2
